I concur in the conclusion reached in the prevailing opinion whereby the order of the Industrial Commission denying an award of compensation is affirmed. As I read the record in this case, there is a sharp conflict in the evidence, and under such circumstances we may not substitute our judgment for that of the commission. The rule is announced in the prevailing opinion that we may not disturb negative findings "unless it appears that the commission has arbitrarily or capriciously disregarded the uncontradicted evidence." In my opinion, the rule thus announced is too restrictive. If the commission arbitrarily or capriciously disregards the uncontradicted evidence in making its findings, whether negative or affirmative, it is within our power and becomes our duty to disapprove of such findings. But it does not follow that the converse is true; namely, that, unless the commission has arbitrarily or capriciously disregarded the uncontradicted evidence, we may not disturb a negative finding. The words "fantastic," "fanciful," "freakish," "whimsical," etc., are synonymous with the word "capricious." The word "arbitrary" means despotic, absolute in power, bound by no law, irresponsible, etc. Webster's New International Dictionary.
The Legislature has created the Industrial Commission and clothed it with the power and duty of hearing and determining certain classes of cases. Some of the powers and duties thus conferred on the commission are judicial. When judicial powers are conferred upon a tribunal, such tribunal, by whatever name it may be called, should exercise such powers according to established principles of judicial inquiry. I believe the correct rule applicable to our power and duty to review findings of fact made by the Industrial Commission is *Page 441 
and should be the same as is the rule applicable to our power and duty to review findings of fact in an action at law. In actions at law, as in cases heard before the Industrial Commission, we may not make findings of fact. If, however, it can be said that a finding made by the commission is so manifestly against the clear weight of the evidence as to indicate that such finding was not fairly or impartially considered by the commission, or if it clearly appears that the commission, when considering the evidence and in reaching a conclusion as to the facts, misconceived or misapplied the evidence, or was influenced by prejudice or bias, then in such case it becomes our duty to vacate such finding. A finding by the commission may not be able to withstand the test of such a rule, and yet such finding may not be so grossly unjust that it can be said to be fantastic, fanciful, freakish, whimsical, or despotic.